Opinion by
Mr. Justice Elkin,
An affidavit of defense is sufficient if it sets forth in words or by necessary inference therefrom the indispensable elements of a defense: Selden v. Neemes, 43 Pa. 421. An affidavit of defense need not be drawn with such nicety that no critical skill can suggest an objection. If it sets forth substantially a good defense it should be supported: Thompson v. Clark, 56 Pa. 33. An affidavit of defense need not be framed with the technical accuracy of formal pleadings, nor is it to be subjected to the severe scrutiny which critical skill may exercise : Twitchell v. McMurtrie, 77 Pa. 383. A claim of set-off in an affidavit of defense need not be of a certain liquidated amount where the facts out of which the alleged setoff arise are such that an approximate amount only could be stated: Kaufman v. Cooper Iron Mining Co., 105 Pa. 537.
Tested by these rules, the affidavits of defense in this case were sufficient to send it to the jury. The suggestion by counsel for appellee that the item of $230 claimed as a set-off for work actually done for the plaintiff is a subterfuge, and that credit for this amount had already been allowed may be shown as a fact at the trial, but cannot now be considered in determining the sufficiency of the affidavits of defense. The averment of the affidavit wherein it is stated that part of the money for which suit is brought is not yet due is also good. It may be at the trial such facts may be shown as to justify the contention of appellee, but in determining the question now before us we must accept the averments as true. The affidavits of *159defense are pro tanto and do not go to the merits of the whole claim. Judgment may be moved for that part of the claim against which no defense is made or set-off averred.
Judgment reversed and a procedendo awarded.